Luke, J.
There was evidence to authorize the verdict finding the accused guilty of robbery, and the conviction has the approval of the trial judge. When the charge of the court is read in its entirety and applied to the facts of the case, it is not subject to the several criticisms urged in the motion for a new trial. The rulings complained of as to the admissibility of evidence were not erroneous. The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodioorth, J., eoneur.